 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


    EXHIBIT 2
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISCTRICT COURT
 8
                       FOR THE DISTRICT OF UTAH CENTRAL DIVISION
 9
10
11
                                                                 Case No. 2:16-cv-01086-DBP
12   KENNETH RIDER and NATALIE RIDER, legal
     guardians, N.R., a minor,
13                                                               AMENDED COMPLAINT FOR
14                              Plaintiffs,                      DAMAGES
     v.
15
16   KAWASAKI MOTORS CORP., U.S.A, a
     Delaware corporation, KAWASAKI HEAVY
17   INDUSTRIES, LTD., a Japanese corporation, and
     H2O ZONE, LLC, an Arizona limited liability
18   company,
19
                                Defendants.
20
21          COME NOW Plaintiffs, by and through counsel, state the following for their causes of
22   action against the Defendants, Kawasaki Motors Corp., USA, Kawasaki Heavy Industries, Ltd.,
23   and H2O Zone, LLC.
24                                               PARTIES
25          1.      Plaintiff Natalie Rider is the legal guardian of Plaintiff N.R., a minor, and is and
26   was at all times herein mentioned a citizen of Ivins, UT.
27          2.      Plaintiff Kenneth Rider is the legal guardian of Plaintiff N.R., a minor, and is and
28   was at all times herein mentioned a citizen of Ivins, UT.

     COMPLAINT FOR DAMAGES
     Page 1
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 2 of 11



 1          3.      Defendant Kawasaki Motors Corp., U.S.A. is a Delaware corporation, with its
 2   principle place of business in California, engaged in the manufacturing, marketing, and selling of
 3   personal watercrafts (“PWCs”).
 4          4.      Defendant Kawasaki Heavy Industries, Ltd. is an international corporation doing
 5   business in the United States of America, with its principal place of business located at World
 6   Trade Center 2 Chome-4-1 Hamamatsuchō, Minato-ku, Tōkyō-to 105-6166, Japan.
 7          5.      Defendant H2O Zone, LLC is an Arizona limited liability company engaged in
 8   the business of renting PWCs.
 9                                    JURISDICTION AND VENUE
10          6.      This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to 28
11   U.S.C. §1332 (diversity) because the amount in controversy exceeds the jurisdictional limit of
12   $75,000, exclusive of interest and costs, and there exists complete diversity between Plaintiffs
13   and Defendants. Plaintiffs are citizens of the State of Utah, but no Defendant is a citizen of the
14   State of Utah. Kawasaki Motors Corp., U.S.A.  is a Delaware corporation with its principal place
15   of business in Irvine, California. Kawasaki Heavy Industries, Ltd. is a Japanese corporation
16   doing business in the United States of America, with its principal place of business in Japan.
17   H2O Zone, LLC is an Arizona limited liability company with its principle place of business in
18   Arizona.
19          7.      This Court also has subject matter jurisdiction over Plaintiffs’ claims pursuant to
20   28 U.S.C. § 1333 (maritime) because the events giving rise to Plaintiffs’ claims occurred on a
21   navigable water, and were substantially related to traditional maritime activities.
22          8.      This Court has personal jurisdiction over Defendants. General jurisdiction exists
23   over all Defendants based on their substantial, continuous, and systematic business contacts with
24   the State of Utah.
25          9.      Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391(a)
26   because a substantial part of the events that give rise to Plaintiffs’ claims occurred within the
27   district of the above entitled Court.
28

     COMPLAINT FOR DAMAGES
     Page 2
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 3 of 11



 1                                                FACTS
 2          10.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 9 above.
 3          11.     On July 16, 2015, Plaintiff, N.R. rode aboard a 2013 Kawasaki STX-15f PWC,
 4   identification number AZ6642BT, which was rented from Defendants H2O Zone, LLC.
 5          12.     At some time before July 16, 2015, Defendants, Kawasaki Motors Corp., USA,
 6   and Kawasaki Heavy Industries, Ltd. designed, manufactured, marketed, and sold the Kawasaki
 7   STX-15f.
 8          13.     Defendant H2O Zone, LLC negligently rented out the Kawasaki STX-15f without
 9   providing proper safety equipment, instruction, or warning.
10          14.     On July 16, 2015, on Lake Powell, and within the State of Utah, Plaintiff N.R.
11   was a passenger aboard the rented STX-15f, which was being operated by Marie Madsen.
12          15.     While riding the STX-15f, Plaintiff slid off the seat, falling directly behind the
13   PWC in close proximity to the jet thrust of the jet drive propulsion system.
14          16.     As N.R. fell from the rear of the Kawasaki STX-15f, she was violently struck by
15   the jet stream emanating from the jet nozzle protruding from the rear of the Kawasaki STX-15f.
16          17.     At the time of the accident, the PWC was being operated in a prudent and careful
17   manner, which was proper and consistent with its ordinary and intended use and purpose, and
18   N.R. was exercising due care and caution for her own safety.
19          18.     As a direct and proximate result of Plaintiff N.R.’s contact with the output
20   pressure from the jet drive, she sustained great physical injury, pain and suffering, physical
21   discomfort, emotional distress, severe and permanent disfigurement, fear, and other damages
22   described more fully later herein.
23                           STRICT LIABILITY IN TORT – KAWASAKI
24          19.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 19above.
25          20.     Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd.
26   have a duty to design, test, manufacture, assemble, and inspect their PWCs so as not to subject
27   purchasers and/or users to an unreasonable risk of harm through a defective and unreasonably
28   dangerous product.

     COMPLAINT FOR DAMAGES
     Page 3
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 4 of 11



 1          21.       The Kawasaki STX-15f at issue in this case was defective and unsafe for its
 2   intended purpose at the time it left the control of Defendants and at the time it was used by
 3   Plaintiff N.R.
 4          22.       The product was defectively designed so as to render it unreasonably dangerous to
 5   Plaintiff. In particular, the Kawasaki STX-15f does not provide passengers with adequate
 6   mobility restraints, handholds, straps grips, seating configuration or a tail design which would
 7   prevent the rearmost passenger from sliding backward off the seat upon acceleration and falling
 8   directly into the path of the jet thrust of the jet drive propulsion system.
 9          23.       The Kawasaki STX-15f was unreasonably dangerous to an extent beyond which
10   would be contemplated by the ordinary and prudent buyer, consumer, or user of that product
11   considering the product's characteristics, propensities, risks, dangers, and uses together with any
12   actual knowledge, training, or experience possessed by Plaintiff.
13          24.       The Kawasaki STX-15f did not perform as safely as an ordinary consumer would
14   expect when used in its intended manner and/or a reasonably foreseeable manner.
15          25.       Several safer feasible alternative designs existed at the time the product was
16   manufactured.
17          26.       Alternative designs would have prevented or significantly reduced the risk of
18   Plaintiff’s injuries, without substantially impairing the product's utility. Furthermore, each of
19   these safer alternative designs were economically and technologically feasible at the time the
20   product left Defendants’ control by the application of existing or reasonably achievable scientific
21   knowledge.
22          27.       Moreover, the STX-15f was defective and unreasonably dangerous because it was
23   placed on the market without adequately warning the users of the PWC that a passenger could
24   slide or topple off the back of the PWC and land directly into the path of an extremely dangerous
25   jet of water, which was likely to inflict severe and permanent damage to human tissue and
26   organs. The warnings which were provided were small, inconspicuous, hidden within a barrage
27   of warnings, unclear, non-specific, vague and entirely inadequate to provide the protection
28   needed by passengers invited to ride on such a PWC.

     COMPLAINT FOR DAMAGES
     Page 4
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 5 of 11



 1                                     NEGLIGENCE – KAWASAKI
 2          28.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 28 above.
 3          29.     Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd.
 4   were negligent, grossly negligent, reckless, willful, and/or wanton in the following respects:
 5                  a.     In that they designed a product that allows the rearmost seated passenger
 6                         to ride without adequate restraints or handholds or a rear deck
 7                         configuration which would prevent them from falling backwards and
 8                         directly into the jet water thrust from the jet drive propulsion system; and
 9                  b.     In that they placed a product on the market without adequately warning its
10                         users that a passenger falling from the rear seat of the PWC could fall
11                         directly into the path of an extremely dangerous jet of water which was
12                         likely to inflict severe and permanent damage to human tissue and organs
13                         or death.
14          30.     Plaintiffs further allege that Defendants acted with gross negligence, recklessness,
15   willfulness and/or wantonness. In particular, rather than properly addressing the admitted known
16   risk and altering the design of the machine, Defendants designed, manufactured, and marketed
17   the product knowing that the design was far too dangerous for use by the public as it allowed the
18   rearmost seated passenger to ride without adequate restraints, handholds, seating configuration,
19   or a proper tail design which would prevent the rearmost seated passenger from falling
20   backwards and directly into the jet thrust from the jet drive propulsion system, which can and
21   does result in injuries and damages of an entirely different nature and far more severe than any
22   injuries or damages which a typical user having the normal amount of knowledge and experience
23   with the PWC in question would find foreseeable.
24          31.     Moreover, the product was placed on the market without adequately warning the
25   users of the PWC that the rearmost seated passenger could fall directly into the path of an
26   extremely dangerous jet of water which was likely to inflict severe and permanent damage to
27   human tissue and organs, or death, when it was well known to Defendants that the product’s
28

     COMPLAINT FOR DAMAGES
     Page 5
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 6 of 11



 1   warnings could have been placed in better, more conspicuous locations, and incorporated much
 2   clearer language which would convey the true extent of the risks involved.
 3           32.     Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd.,
 4   long before the production of the subject PWC, had knowledge that women—riding in the
 5   passenger position on PWCs of that class manufactured and sold by Defendants, and others—
 6   were exposed when falling directly backward off of the machine while wearing a personal
 7   flotation device (a foreseeable event) to the hazard of suffering horrific bodily injury in the form
 8   of severe damage to their colons and/or vaginas from the hydraulic pressure of the jet thrust of
 9   the PWC.
10           33.     Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd.,
11   long before the production of the subject PWC, had knowledge that women—riding in the
12   passenger position on PWCs of that class manufactured and sold by Defendants, and others—
13   were in fact suffering horrific bodily injury in the form of severe damage to their colons and/or
14   vaginas from the hydraulic pressure of the jet thrust of the PWC in the manner described above.
15           34.     Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd.,
16   knew of the horrific injuries being suffered by women users of their PWC.
17           35.     It is a core safety principle of engineering design that when a machine design
18   presents a hazard of serious bodily injury, ethical engineering requires that all reasonable efforts
19   be made to engineer the hazard out of the design.
20           36.     Despite knowing of the horrific injuries being suffered by female users of their
21   PWCs, Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd., chose
22   to violate the core safety principle of engineering design, that when a machine design presents a
23   hazard of serious bodily injury, ethical engineering requires that all reasonable efforts be made to
24   engineer the hazard out of the design.
25           37.     It is a core safety principle of engineering design that warnings are never to be
26   used to control a hazard until it is established that the hazard cannot be engineered out of a
27   design or a mechanical guarding control of the hazard employed, because warnings can never be
28   as effective.

     COMPLAINT FOR DAMAGES
     Page 6
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 7 of 11



 1          38.     Despite knowing of the horrific injuries being suffered by women users of their
 2   PWCs, Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd., chose
 3   to violate a second core safety principle of ethical vehicle design engineering, that is, warnings
 4   are never to be used to control a hazard until it is established that the hazard cannot be
 5   engineered out of a design or a mechanical guarding control of the hazard employed, because
 6   warnings can never be as effective.
 7          39.     Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd.,
 8   long before the production of the subject PWC, knew full well that the warnings it chose to
 9   employ in violation of core ethical safety engineering principles, were failing to stop the
10   occurrence of the horrific injuries described above, and nevertheless chose to continue to fail to
11   investigate and evaluate design changes for the purpose of engineering out or mechanically
12   guarding against the hazard.
13          40.     Defendants, Kawasaki Motors Corp., USA, and Kawasaki Heavy Industries, Ltd.
14   acted with malice in the design, manufacturing and marketing of the PWC and by so doing
15   delivered the PWC in an unreasonably defective and unsafe condition to users including Plaintiff
16   N.R.
17          41.     Defendants actions described above were conducted with malice in that the
18   actions were despicable and were carried on by Defendants, and each of them, with a willful and
19   knowing disregard for the safety of others.
20          42.     The conduct constituting malice was authorized and/or ratified by one or more
21   officers, directors, or managing agents of Defendants while acting on behalf of Defendants.
22          43.     One or more officers, directors, or managing agents of Defendants knew of the
23   conduct constituting malice and adopted or approved that conduct after it occurred.
24          44.     The aforesaid malicious actions of Defendants, Kawasaki Motors Corp., USA,
25   and Kawasaki Heavy Industries, Ltd. were a direct and proximate cause of the traumatic
26   occurrence described in this Complaint which in turn caused, precipitated and/or facilitated the
27   injuries suffered by Plaintiff N.R. described in this Complaint.
28

     COMPLAINT FOR DAMAGES
     Page 7
              Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 8 of 11



 1            45.   As a direct and proximate result of the aforesaid malicious acts and/or omissions
 2   of Defendants, Plaintiff N.R. has suffered, and will continue to suffer, great physical injury,
 3   permanent disfigurement, pain and suffering, physical discomfort, emotional distress, fear, and
 4   other damages.
 5            46.   That as a further direct and proximate result of the aforesaid malicious acts and/or
 6   omissions of Kawasaki, Plaintiff N.R. has incurred medical expenses in the past, and will
 7   continue to incur future medical expenses from treatment of her injuries.
 8            47.   That as a further direct and proximate result of the aforesaid malicious acts and/or
 9   omissions of Defendants, Plaintiff N.R. has incurred and will incur economic damages and
10   suffered a permanent impairment to her future ability to earn a living.
11            48.   That the substantive law of the State of Utah, set forth in Utah Judicial Code §
12   78b-8-201, provides that exemplary damages may be awarded against Defendants, Kawasaki
13   Motors Corp., USA, and Kawasaki Heavy Industries, Ltd. upon proof at trial by clear and
14   convincing evidence of the allegations of the acts with malice of those Defendants set forth
15   above.
16                            BREACH OF WARRANTY – KAWASAKI
17            49.   Plaintiffs reallege and incorporate by reference paragraphs 1 through 49 above.
18            50.   By designing, testing, manufacturing, and selling this defective and unreasonably
19   dangerous product, Defendants breached their implied warranties and their express warranties of
20   fitness for a particular purpose and merchantability under Utah law.
21            51.   Indeed, Defendants impliedly warranted to the public, generally and specifically
22   to Plaintiff, that this model of Kawasaki PWC was of merchantable quality and was safe and fit
23   for the purpose intended when used under ordinary circumstances and in an ordinary manner.
24            52.   Defendants were merchants with respect to the Kawasaki STX-15f.
25            53.   The Kawasaki STX-15f was not merchantable as warranted because the design
26   was far too dangerous for use by the public as it allowed the rearmost seated passenger to ride
27   without adequate restraints, handholds, or protection from falling directly into the path of the jet
28   thrust from the jet drive propulsion system, which can and does result in injuries and damages of

     COMPLAINT FOR DAMAGES
     Page 8
             Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 9 of 11



 1   an entirely different nature and far more severe than any injuries or damages which a typical user
 2   would find foreseeable having the normal amount of knowledge and experience with the PWC in
 3   question.
 4           54.     Plaintiff N.R. suffered the injuries and damages set forth below as a proximate
 5   result of Defendants’ breaches of the foregoing warranties.
 6                             STRICT LIABILITY IN TORT – H2O ZONE
 7           55.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 55 above.
 8           56.     Defendant H2O Zone, LLC is engaged in the business of renting PWCs,
 9   specifically the Kawasaki STX-15f.
10           57.     The Kawasaki STX-15f at issue in this case was in a defective and dangerous
11   condition at the time it was rented and subsequently ridden by Plaintiff N.R.
12           58.     The Kawasaki STX-15f at issue in this case was unreasonably dangerous to
13   Plaintiff.
14           59.     The Kawasaki STX-15f at issue in this case reached Plaintiff N.R. without
15   substantial change in the condition in which it was rented out.
16           60.     Defendant H2O Zone, LLC rented out a PWC that was defective and dangerous at
17   the time of its rental.
18           61.     The defective condition of the Kawasaki STX-15f caused or was a substantial
19   contributing factor in Plaintiff’s injuries.
20           62.     Defendant H2O Zone, LLC is liable under the principles of the Restatement
21   (Second) of Torts, sections 402A and 402B, for the defective condition of the PWC that caused
22   or was a substantial contributing factor in Plaintiff’s injuries.
23                                      NEGLIGENCE – H2O ZONE
24           63.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 63 above.
25           64.     Defendant H2O Zone, LLC’s conduct in renting out the Kawasaki STX-15f was
26   negligent.
27
28

     COMPLAINT FOR DAMAGES
     Page 9
            Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 10 of 11



 1           65.     Defendant H2O Zone, LLC was negligent when they failed to give renters
 2   adequate warning or instruction regarding the proper clothing required for reducing the risk of
 3   orifice injuries while riding a PWC.
 4           66.     Defendant H2O Zone, LLC was also negligent when they failed to provide, or
 5   make available for use, the proper clothing required for riding a PWC.
 6           67.     Defendant H2O Zone, LLC’s negligence caused or was a substantial contributing
 7   factor in Plaintiff’s injuries.
 8           68.     Defendant H2O Zone, LLC’s complete failure to provide any sort of safety
 9   equipment, clothing, warning, or instruction to guard against the risk of the injuries that Plaintiff
10   sustained in this case was reckless, willful, and wanton, which demonstrated indifference to the
11   safety of the boating public.
12                               BREACH OF WARRANTY – H2O ZONE
13           69.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 69 above.
14           70.     By renting out this defective and unreasonably dangerous product, Defendant
15   H2O Zone, LLC breached their implied warranties and their express warranties of fitness for a
16   particular purpose and merchantability under Utah law.
17           71.     Indeed, Defendant impliedly warranted to the public, generally and specifically to
18   Plaintiff, that the Kawasaki STX-15f PWC was of merchantable quality and was safe and fit for
19   the purpose intended when used under ordinary circumstances and in an ordinary manner.
20           72.     Defendant was a merchant with respect to the Kawasaki STX-15f.
21           73.     The Kawasaki STX-15f was not merchantable as warranted because the design
22   was far too dangerous for use by the public as it allowed the last passenger to ride without
23   adequate restraints, handholds, or protection from falling directly into the path of the jet thrust
24   from the jet drive propulsion system, which can and does result in injuries and damages of an
25   entirely different nature and far more severe than any injuries or damages which a typical user
26   would find foreseeable having the normal amount of knowledge and experience with the PWC in
27   question.
28

     COMPLAINT FOR DAMAGES
     Page 10
           Case 2:16-cv-01086-DN-EJF Document 14 Filed 12/02/16 Page 11 of 11



 1          74.     Plaintiff suffered the injuries and damages set forth below as a proximate result of
 2   Defendants’ breaches of the foregoing warranties.
 3                                       PRAYER FOR RELIEF
 4          75.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 74 above.
 5          76.     As a direct and proximate result of the aforementioned acts and/or omissions by
 6   Defendants, which constituted strict liability, negligence, reckless, willfulness, and breaches of
 7   warranties, Plaintiff sustained multiple severe and traumatic injuries, thereby causing her to
 8   suffer from conscious pain and suffering, medical expenses, including hospitalizations, together
 9   with the costly expense of several physicians; that further, Plaintiff sustained a loss of earning
10   capacity as a result of her injuries; that furthermore, the Plaintiff continues to suffer from pain,
11   trauma, and discomfort as a result of her injuries and is informed and believes that the same will
12   continue indefinitely, all to Plaintiff’s loss and damage in a sum to be determined by the jurors
13   for actual and punitive damages.
14                                       DEMAND FOR A JURY
15          77.     Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of all issues
16   triable under the law.
17          DATED this 2nd day of December 2016.
18
                                                   FRIEDMAN | RUBIN
19
20                                                 By:    /s/ Kenneth R. Friedman
                                                          Kenneth R. Friedman, WSBA #17148
21
                                                          1126 Highland Ave.
22                                                        Bremerton, WA 98337
                                                          (360) 782-4300
23                                                        Kfriedman@friedmanrubin.com
24
                                                          Roger J. Dodd, USB #13266
25                                                        Dodd Law
                                                          PO Box 684079
26                                                        Park City, UT 84068
27                                                        Telephone: (435) 200-4962
                                                          rdodd@doddlaw.com
28                                                        Attorneys for Plaintiffs

     COMPLAINT FOR DAMAGES
     Page 11
